Opinion by
Winkler, J.
§ 92. Jurisdiction; appeal. An appeal cannot confer upon the appellate court a jurisdiction which the court a quo did not possess. [Baker v. Chisholm, 3 Tex. 157.]
§ 93. Jurisdiction of justice of the peace in trial of right of property. In case of trial of the right of property, when the property in controversy exceeds in value $200, a justice of the peace has no jurisdiction of the case. [Chrisman v. Graham, 51 Tex. 454.]
§ 94. Judgment of appellate court when court below had no jurisdiction. When an appellate court’ reverses a judgment in a case in which the court below had no jurisdiction, or in a case where the cause of action is not such as the law will permit a recovery upon, and it appears that no amendment can be made which would maintain the action, the cause will not be remanded for further proceedings in the court below, but will be dismissed by the appellate court. [Roeser v. Bellmer, 7 Tex. 1; Arrington v. Sneed, 18 Tex. 135; Crawford v. Wingfield, 25 Tex. 414; Harris v. Ellis, 30 Tex. 4.]
§95. Notice of appeal necessary to jurisdiction. Where a judgment was rendered in the county court against the principal and sureties upon an appeal bond from justice’s court, and the principal gave notice in open court of appeal to the court of appeals, but it did not appear that the sureties had given notice of appeal, it was held that as to the sureties the jurisdiction of the court of appeals did not attach, and errors assigned as to them would not *40be revised or considered. [Lacy v. Williams, 8 Tex. 182; Chappell v. Brooks, 33 Tex. 275.]
January 26, 1881.
Affirmed.